 


110 HR 6006 IH: To amend title 10, United States Code, to authorize the Secretary of a military department, and the Secretary of Defense with respect to the Defense Agencies, to participate in conservation banking programs and in-lieu-fee mitigation programs.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6006 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Ms. Bordallo (for herself, Mr. Abercrombie, and Mr. Hayes) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to authorize the Secretary of a military department, and the Secretary of Defense with respect to the Defense Agencies, to participate in conservation banking programs and in-lieu-fee mitigation programs. 
 
 
1. Authorization for Department of Defense participation in conservation banking programs 
(a)Participation authorizedChapter 159 of title 10, United States Code, is amended by inserting after section 2694b the following new section: 
 
2694c.Participation in conservation banking programs 
(a)Authority To participateThe Secretary of a military department, and the Secretary of Defense with respect to a Defense Agency, when engaged or proposing to engage in an activity described in subsection (b) that may or will result in an adverse impact to one or more species protected (or pending protection) under any applicable provision of law, or habitat for such species, may make payments to a conservation banking program or in-lieu-fee mitigation sponsor approved in accordance with— 
(1)the Federal Guidance for the Establishment, Use and Operation of Mitigation Banks (60 Fed. Reg. 58605; November 28, 1995); 
(2)the Guidance for the Establishment, Use, and Operation of Conservation Banks (68 Fed. Reg. 24753; May 2, 2003); or 
(3)any successor or related administrative guidance or regulation. 
(b)Covered activitiesPayments to a conservation banking program or in-lieu-fee mitigation sponsor under subsection (a) may be made only for the purpose of facilitating one of the following activities: 
(1)Military testing, operations, training, or other military readiness activity (as defined in section 315(f) of Public Law 107–314; 16 U.S.C. 703 note). 
(2)Military construction. 
(c)Treatment and availability of amounts for conservation bankingPayments made under subsection (a) to a conservation banking program or in-lieu-fee mitigation sponsor for the purpose of facilitating military construction may be treated as eligible costs of the military construction project. Amounts appropriated to carry out the military construction project and intended to be used for such payments shall remain available for obligation without fiscal year limitation.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2694b the following new item: 
 
 
2694c. Participation in conservation banking programs.. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2008. 
 
